Award of the Sakharov Prize (formal sitting)
Dear honoured guests, dear colleagues, dear friends, there are days when I am particularly proud to sit in the chair of the European Parliament as President. Today is such a day. Today we are honouring the winners of the 2009 Sakharov Prize, the prize for freedom of thought.
It is an enormous honour to recall that the Conference of Presidents decided to award the prize to Oleg Orlov, Sergei Kovalev and Lyudmila Alexeyeva, on behalf of Memorial and all other human rights defenders in Russia. I am proud that this decision was taken unanimously.
(Loud and sustained applause)
With this prize we, Members of the European Parliament, honour those still among us who fight for human rights, but we also honour those who lost their lives in this very struggle. Natalia Estemirova should have been among us today, as should Anna Politkovskaya. Their killers have yet to be brought to justice.
(Applause)
We in Europe know what the price of freedom is; what the price of freedom of thought is. On 16 December, exactly 28 years ago, strikers were killed in the Wujek coal mine by the Polish communist police because they fought for solidarity; that is, for basic human rights, for dignity. Twenty years ago, on 16 December in Romania, a revolution started which claimed the lives of over 1 000 people because they fought for their freedom.
This happened in countries which are now members of the European Union; countries which today are together with us. We in the European Parliament will never forget the past. It is our duty to safeguard those values which are so dear to all of us. In Europe, we enjoy our daily human right of freedom of thought because of their highest sacrifice.
on behalf of Memorial, winner of the 2009 Sakharov Prize. - (translated from the original Russian) Ladies and gentlemen, on behalf of the Memorial organisation, let me thank the European Parliament for this high accolade - the Sakharov Prize.
Memorial views this award as being not only for our organisation: the prize is being awarded to the entire human rights community in Russia and, more broadly, to an appreciable section of Russian society. For 40 years now, first in the Soviet Union and then in Russia, human rights defenders have been standing up for 'European' - that is to say, universal - values. This struggle has always been tragic and has, in recent years, claimed the lives of the best and the most fearless. I am sure that, in awarding the Sakharov Prize to Memorial, the European Parliament had them in mind, first and foremost - our dead friends and comrades-in-arms. This prize belongs by right to them. And the first name I should cite is that of Natalya Estemirova, a fellow member of Memorial, murdered this summer in Chechnya. I cannot go on without mentioning other names, too: the lawyer, Stanislav Markelov, and journalists, Anna Politkovskaya and Anastasia Baburova, murdered in Moscow; ethnologist, Nikolai Girenko, shot in St Petersburg; Farid Babayev, murdered in Dagestan; and many others - sadly, this list could go on for a long time. I would ask you to rise to honour the memory of these people.
(The House rose and observed a moment's silence)
These people died so that Russia could become a genuinely European country, where public and political life is based on the primacy of the life and freedom of each single individual. That means they also died for Europe, since a Europe without Russia is incomplete.
I hope everyone understands that, when I speak of 'European values' and 'European political culture', I do not ascribe to such terms any geographical content or any 'Eurocentrism', because a political culture based on freedom and the rights of the individual embodies a universal system of values that is equally fitting for Europe and for Africa, for Russia and for China.
Today's event is symbolic and interconnected: the award itself, the day on which it is being presented, those making the award and those receiving it.
Andrei Sakharov, who died 20 years ago, was a distinguished champion of human rights as well as a distinguished thinker. He advanced two major propositions. The first was that only by overcoming political disunity and enmity does humanity have the chance to survive and develop, and the opportunity to cope with the global challenges of the age and to secure world peace and progress on our planet. The second proposition was that the only reliable support for our efforts to overcome the political disunity of the modern world is human rights and, first and foremost, intellectual freedom.
The European Union, whose Parliament instituted this prize while Sakharov was still alive, is, perhaps, today the closest model to that future united humanity dreamt of by Andrei Dmitrievich Sakharov.
In recent times, Russia and Europe have been increasingly set in opposition to one another. In Russia, it has become fashionable to talk about 'Russia's special path', about 'Russia's special spirituality' and even about 'special national values'. And in the Euro-Atlantic world, one often hears opinions of Russia as an 'odd man out' among countries, one whose political development is determined by its history and specific characteristics, and similar speculative constructs. What is there to say in this regard? Russia, just like any other country, has its own path towards ordering life on the basis of universal human foundations. No nation in the world organises its life according to ideas and designs entirely borrowed from outside, but Russia's connection with Europe is far from being determined only by who borrows and from whom. The question can be put another way: has Russia brought something to the pan-European and universal civilisation taking shape before our eyes? And here I would like to recall Russia's unique contribution to the spiritual and political progress of Europe and humanity: the key role played by the Soviet human rights movement in forming modern political culture.
Sakharov rethought the role of human rights and intellectual freedom in the modern world as far back as 1968. His ideas were transferred to the practical level by the human rights organisations created by Soviet dissidents - first and foremost, the Moscow Helsinki Group, represented here today by Lyudmila Alexeyeva. These organisations were the first to declare publicly that fine-sounding declarations about international protection of human rights could not just remain declarations. We succeeded in mobilising world public opinion and the Western political elite was forced to move away from its traditional pragmatism. Naturally, this development also gave rise to a multitude of new problems that are still not fully resolved - an example being the doctrine of humanitarian intervention. Nevertheless, over the last 30 years a considerable amount has been achieved, although much more still lies ahead to be done. Russian human rights defenders of the 1970s were at the origins of this process and, if only for that reason, Russia cannot be struck from the list of European countries.
In Russia, in the last third of the 20th century, as nowhere else, the human rights movement became synonymous with citizenship and Russian human rights thinking was able to develop as far as Sakharov's global generalisations and take on the quality of a new political philosophy. This is linked to the unique nature of Russia's tragic history in the 20th century, to the need to comprehend and overcome the bloody and dirty past. If the Second World War was the impetus for the post-war political modernisation of Western Europe, having become the logical conclusion of the relatively short period of domination by the Nazi regime in Germany, then for the USSR and Russia, the need for reconstruction was dictated by the experience of 70 years of domination by the Communist regime, the culmination of which was Stalin's terrorist dictatorship. The two key components of resurgent Russian citizenship were legal consciousness and historical memory. The human rights movement positioned itself, from the outset, first and foremost as a movement for overcoming Stalinism in the public, political and cultural life of the country. In one of this movement's first public texts - a leaflet distributed by the organisers of the historic meeting of 5 December 1965 in defence of the law - it was said in this regard, with the utmost simplicity and brevity: 'The bloody past calls us to vigilance in the present'.
In essence, this special connection between two components of civil consciousness - legal thinking and historical memory - is inherited in its entirety by Russia's modern human rights community, and perhaps also by Russian civil society as a whole.
I believe that the paramount importance that Sakharov attached to Memorial in the final years and months of his life is linked to the fact that he understood clearly this specific aspect. In the activity of Memorial, these two basic components of Russian public awareness have merged into one whole.
It is my view that now also, on the 20th anniversary of Sakharov's death, the Members of the European Parliament, in choosing the recipient of the Prize, also felt and understood this specific aspect. We all remember the resolution on European conscience and totalitarianism, adopted by the European Parliament in April. This resolution, like the OSCE resolution that followed in July, on divided Europe reunited, demonstrates that a united Europe understands the sense and thrust of our work. Memorial thanks you for this understanding. The absurdity of the present-day political situation in Russia is illustrated clearly by the fact that our own Parliament - the Parliament of the country that suffered most and longest of all from Stalinism and Communist dictatorship - instead of warmly supporting these resolutions, immediately declared them 'anti-Russian'!
This shows that, even today, Stalinism is not, for Russia, simply a historical episode of the 20th century. We let slip a few years of confused and incomplete political freedom. The main feature of Communist totalitarianism - the attitude to people as an expendable resource - was not eliminated.
The aims of state policy are determined, as before, regardless of the opinion and interests of the country's citizens.
The establishment of a regime of 'imitation democracy' in today's Russia is connected precisely with this. All of the institutions of modern democracy are resolutely imitated: a multi-party system, parliamentary elections, separation of powers, an independent judicial system, independent television broadcasting, and so on. But such an imitation, going by the name of 'socialist democracy', also existed under Stalin.
Today, mass terror is not needed for imitation: there are enough stereotypes of public consciousness and behaviour preserved from the Stalinist era.
On the other hand, terror is also used when necessary. Over the last 10 years, more than 3 000 people in the Chechen Republic have 'disappeared' - that is to say, been abducted, tortured, summarily executed and buried no one knows where. At first, these crimes were perpetrated by representatives of the federal authorities, but they then handed this 'work', so to speak, over to local security structures.
How many Russian security officials are punished for these crimes? A mere handful. Who ensured they were called to account and judged? First and foremost, the human rights defender, Natalya Estemirova, the journalist, Anna Politkovskaya, the lawyer, Stanislav Markelov. Where are they all? Murdered.
We see that the violence routinely taking place in Chechnya is extending beyond its borders and threatening to spread to the whole country. Yet we see that, even in such circumstances, people are found who are prepared to oppose a return to the past. And this is a basis for hope. We all understand that nobody can return Russia to the path of freedom and democracy but Russia itself, its people and its civil society.
What is more, the situation in our country is not as straightforward as it might appear to the superficial observer. We have many allies in society - both in the struggle for human rights and in the struggle with Stalinism.
What can we expect here from European politicians and from European public opinion? Andrei Dmitrievich Sakharov formulated these expectations more than 20 years ago: 'My country needs support and pressure'.
A united Europe has opportunities for such a firm and, at the same time, friendly policy based on support and pressure, but is far from making full use of them. I would like to mention just two examples.
The first is the work of the European Court of Human Rights with respect to complaints by Russian citizens. The very possibility that victims may appeal to Strasbourg compels Russian courts to work in a qualitative and independent way. The main thing is that enforcement of the judgments of the European Court should remove the causes leading to violation of human rights.
In recent years, more than 100 judgments have been delivered in Strasbourg in 'Chechen' cases, concerning serious crimes by representatives of the state against citizens. Yet what happens? Nothing. Russia duly pays the victims the compensation ordered by the European Court, as some sort of 'impunity tax', refusing to investigate the crimes and punish those guilty. Moreover, not only are all the generals mentioned by name in the Strasbourg judgments not brought before the courts, but they are put forward for promotion.
So what if the Committee of Ministers of the Council of Europe is called upon to monitor enforcement of the Court's judgments? In Strasbourg they shrug: 'What can we do?' - and remain silent.
The second, more general, example concerns relations between Russia and the European Union in the area of human rights. Today they virtually boil down to the fact that the European Union holds consultations with Russia on this subject once every six months. How is this opportunity used? Officials, not of the highest rank, talk for a few hours behind closed doors - Europe asks about Chechnya, Russia answers with a question about Estonia or Latvia, and they go their separate ways for another six months. Both Russian and international non-governmental organisations hold fringe events and hearings, and present reports. In meetings with human rights defenders, the representatives of Brussels sigh sadly: 'What can we do?' - and remain silent.
So what should Europe do in relation to Russia? From our point of view, the answer is simple: it should act towards Russia just as it does towards any other European country that has taken on certain obligations and has a responsibility to meet them. Alas, today, Europe increasingly rarely formulates its recommendations to Russia in the area of democracy and human rights, sometimes even preferring not to mention them at all. It is not important why this is the case - whether it is a sense of the futility of efforts or pragmatic considerations linked to oil and gas.
It is Europe's duty not to remain silent but, again and again, to repeat and remind, and insist respectfully and firmly that Russia meet its obligations.
(Applause)
Of course, not only are there no guarantees, but there are also no particular hopes that these calls will achieve their objectives. However, failure to remind will certainly be understood by the Russian authorities as indulgence. Taking sensitive issues off the agenda unequivocally harms Russia, but it also harms Europe just as much, since it places in doubt the commitment of the European institutions to European values.
The prize you are awarding today is awarded 'For Freedom of Thought'.
One would think, how can thought not be free, who can limit its freedom and how? There is a means - it is the fear that becomes part of a person's personality and makes that person think and even feel as required. People are not only afraid; they find an outlet in 'loving Big Brother', as described by George Orwell. So it was when Russia had Stalin, and so it was when Germany had Hitler. This is now being repeated in Chechnya, under Ramzan Kadyrov. Such fear can spread throughout Russia.
Yet what can stand up to fear? However paradoxical it may be, purely and solely freedom of thought. This quality, possessed by Sakharov to an unusual degree, made him impervious to fear. And watching him also freed others from fear.
Freedom of thought is the basis of all other freedoms.
That is why it is so appropriate for the Sakharov Prize to be awarded 'For Freedom of Thought'. We are proud to receive it today.
(The House accorded the speaker a standing ovation)
(The sitting was suspended at 12.30 and resumed at 15.00)